196 Md. 679 (1950)
76 A.2d 162
HIRONS
v.
WARDEN OF MARYLAND PENITENTIARY
[No. 18, October Term, 1950.]
Court of Appeals of Maryland.
Decided November 2, 1950.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application by Patrick John Hirons for leave to appeal from the refusal of a writ of habeas corpus. He has previously applied three times for the writ and has been refused.
Petitioner alleges that the was not furnished with copies of his indictments charging him with robbery even though his attorney, appointed by the court, requested these from the State's Attorney. Even if this were true, such a fact would not entitle him to release on habeas corpus. Fisher v. Swenson, Md., 64 A.2d *680 124, certiorari denied, 337 U.S. 933, 69 S. Ct. 1489, 93 L. Ed. 1740; State ex rel. Ballam v. Warden, 196 Md. 644, 75 A.2d 95.
The paper here show he was sentenced by Judge France on May 4, 1949, to five years from March 15, 1949 for assault with intent to murder and to one year for carrying a dangerous weapon, these sentences to run consecutively. On October 6, 1949, he was sentenced by Judge Tucker for robbing with a deadly weapon in three cases to twenty years in each case, each sentence to run concurrently from March 15, 1949. No question is raised as to the sentences of Judge France and as these sentences have not expired this application is premature. State ex rel. Thomas v. Warden, 196 Md. 648, 74 A.2d 830. State ex rel. Czaplinski v. Warden, Md. Penitentiary, 196 Md. 654, 75 A.2d 766.
Application denied, with costs.